Ames, J.
The property in question was intrusted to the defendant’s hands, in order that he might examine it with a viéw to a purchase. It was not sold to him on credit, and by the terms of the contract was not to become his property until he *523should pay the agreed price. According to the well established rule laid down by this court in Coggill v. Harford & New Haven Railroad Co. 3 Gray, 545, and in many other cases to the same point, the merchandise continued to be the property of the plaintiff. It was property which the law protects against wrongdoers ; and the defendant, in removing it out of the owner’s reach and converting it to his own use, was a mere wrongdoer. There is nothing in the statutes in relation to the sale of intoxicating liquors to prevent the owner of such liquors from maintaining an action to recover them or their value, when they are tortiously taken from him. Breck v. Adams, 3 Gray, 569. Fisher v. McGirr, 1 Gray, 1, 46. Commonwealth v. Coffee, 9 Gray, 139. Brown v. Perkins, 12 Gray, 89.

Exceptions overruled.